Citation Nr: 0826782	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-29 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial compensable disability 
evaluation for degenerative joint disease of the right knee.

3.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease of the left knee. 

4.  Entitlement to restoration of service connection for 
degenerative joint disease of the right knee.

5.  Entitlement to restoration of service connection for 
degenerative joint disease of the left knee.




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Regional 
Office (RO) in Wichita, Kansas, which in pertinent part, 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss, granted service 
connection for degenerative joint disease of the right knee, 
and assigned noncompensable initial evaluation, effective 
August 27, 2004, and granted service connection for 
degenerative joint disease of the left knee, and assigned a 
20 percent initial evaluation, effective August 27, 2004.

Although the veteran timely expressed disagreement with that 
portion of the April 2005 rating decision which assigned 
August 27, 2004 as the effective date of the award of service 
connection for his left and right knee disabilities, as well 
as denied service connection for tinnitus, a substantive was 
not received as to any such issue following issuance of 
statements of the case in August 2006 and September 2006 as 
to these matters, respectively.

Additional evidence was received into the record following 
certification of the appeal to the Board and without prior RO 
consideration.  The veteran has not waived RO consideration 
of this additional evidence.  However, as this evidence is 
not pertinent to the issue of entitlement to service 
connection for hearing loss, the only issue adjudicated on 
the merits in this decision, the veteran is not prejudiced by 
the Board's adjudication at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993) [when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].

The claims of entitlement to restoration of service 
connection for degenerative joint disease of the right and 
left knees, and entitlement to increased initial ratings for 
degenerative joint disease of the right and left knees are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C..  VA will notify the appellant if 
further action is required on his part.


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's bilateral hearing loss, initially 
demonstrated years after service, is causally or 
etiologically related to his service in the military.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The RO issued VCAA notice letters in November 2004, and 
August 2005 which informed the veteran of the information and 
evidence necessary to substantiate his claim of entitlement 
to service connection for bilateral hearing loss disability.  
These letters also informed him of his and VA's respective 
duties for obtaining evidence. 

The VCAA notice letters failed to discuss the law pertaining 
to the assignment of a disability evaluation and an effective 
date in compliance with Dingess/Hartman.  The Board finds 
that this omission is not prejudicial because the 
preponderance of the evidence is against the claim for 
service connection for hearing loss and no disability rating 
or effective date will be assigned.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although additional VCAA notice was provided to the appellant 
after the initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  As such, there was no defect with respect to timing 
of the VCAA notice.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim for service connection for hearing 
loss.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in, or aggravated 
by, active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  
Sensorineural hearing loss, as an organic disease of the 
nervous system, will be presumed to have been incurred in, or 
aggravated by, service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Service Connection for Bilateral Hearing Loss

The Board concedes that the veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service, including his military occupation as a supply 
specialist.  38 U.S.C.A. § 1154(a) (West 2002).  However, the 
veteran's available service medical records are entirely 
negative for any complaint, treatment, or diagnosis of 
hearing loss.  The veteran did not report any complaints 
referable to his ears in the manner now alleged (i.e., 
hearing loss), including during his military separation 
examination.  Likewise, although the veteran's separation 
examination report did not show that he underwent audiometric 
hearing evaluation at that time, the veteran had normal 
hearing according to a whispered voice evaluation.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with his hearing at his discharge 
from service, then he would have at least mentioned this 
during his military examination.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").

There also is no objective evidence of continuity of 
symptomatology during the years immediately following the 
veteran's discharge from active military service and the 
initial diagnosis of bilateral hearing loss.  In fact, the 
evidence of record clearly demonstrates that he did not have 
relevant symptoms or receive treatment for bilateral hearing 
loss until his VA examination in March 2005, over 50 years 
after his discharge from service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Although the Board concedes that the veteran was exposed to 
acoustic trauma in service, and according to the findings of 
the March 2005 VA audiology examination, the veteran has 
sufficient bilateral hearing loss to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385 to be considered an 
actual hearing loss disability for VA purposes, there still 
is no persuasive medical nexus evidence of record indicating 
or otherwise suggesting that his bilateral hearing loss was 
incurred or aggravated during his military service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
See also 38 C.F.R. § 3.385.  Significantly, the VA examiner 
who conducted the March 2005 audiology evaluation reviewed 
the veteran's claims folder, including available service 
records, noted the veteran's history of possible noise 
exposure while in the military, and the absence of reported 
hearing loss for more than 50 years after service.  The 
examiner opined that it was not as likely as not that the 
veteran's bilateral hearing loss was due to his military 
service.  This VA examiner's opinion has significant 
probative weight since it was based on a review of the 
complete record, and the VA examiner not only considered the 
veteran's assertions and medical history, but also undertook 
a comprehensive clinical examination of him.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his bilateral hearing loss.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  In view of the foregoing, the Board 
finds that the record does not contain competent evidence of 
a causal relationship between the current bilateral hearing 
loss and the veteran's military service.  As the 
preponderance of the evidence is against his claim, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

As noted above, the veteran completed an appeal from an April 
2005 rating decision which, in pertinent part, granted 
service connection for degenerative joint disease of the 
right knee, and assigned noncompensable initial evaluation, 
effective August 27, 2004, and granted service connection for 
degenerative joint disease of the left knee, and assigned a 
20 percent initial evaluation, effective August 27, 2004.  
However, in a December 2006 rating decision, the RO severed 
service connection for degenerative joint disease of the 
right and left knees, effective March 1, 2007, based on a 
finding of clear and unmistakable error in the April 2005 
rating decision.  VA regulation provides that a retroactive 
increase will not be awarded after basic entitlement has been 
terminated, such as by severance of service connection.  38 
C.F.R. § 3.400(o)(1) (2007).  

However, a statement from the veteran, with attached 
evidence, received in May 2007, may be reasonably construed 
as expressing disagreement with the RO's decision to sever 
service connection for his right and left knee disabilities.  
While the veteran requested that the Board consider the 
evidence in connection with his "appeal," some of the 
evidence submitted contemporaneous with this statement is 
relevant only to the issue of entitlement to restoration of 
service connection for degenerative joint disease of the 
right knee and degenerative joint disease of the left knee, 
as it predates the rating period on appeal as to the 
increased rating claims.  The Board thus concludes that this 
constitutes a timely notice of disagreement (NOD) with the 
RO's decision to sever service connection for these 
disabilities.  As such, these claims must be remanded to the 
RO for issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The 
veteran also must be given an opportunity to perfect an 
appeal to the Board concerning these issues by submitting a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305.

As stated above, at the time of the December 2006 rating 
decision which severed service connection for degenerative 
joint disease of the right and left knees, the veteran had a 
pending appeal of the issues of entitlement to an initial 
compensable evaluation for degenerative joint disease of the 
right knee, and entitlement to an initial evaluation in 
excess of 20 percent for degenerative joint disease of the 
left knee.  Although VA regulation provides that a 
retroactive increase will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection (38 C.F.R. § 3.400(o)(1) (2007)), here, 
the veteran has initiated an appeal of the severance of 
service connection for degenerative joint disease of the 
right and left knees.  As such, the severance determination 
is not yet final.  If the veteran perfects an appeal in the 
matter and prevails on appeal, the regulatory bar on 
retroactive increase in § 3.400(o)(1) would not apply.  
However, should the appellant not perfect an appeal in the 
matter, or if the severance is upheld on appeal, the 
§ 3.400(o)(1) bar on retroactive increase would govern.  As 
such, the Board finds that the restoration of service 
connection claims are inextricably intertwined with the 
increased rating issues on appeal.  Hence, the Board will 
defer appellate consideration of the increased rating claims 
pending completion of the action requested below. 

In view of the foregoing, this case is REMANDED to the RO 
(via the AMC) for the following development and 
consideration:

1.  Issue the veteran a statement of the 
case with respect to the issues of 
entitlement to restoration of service 
connection for degenerative joint disease 
of the right knee and entitlement to 
restoration of service connection for 
degenerative joint disease of the left 
knee.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning 
these additional issues should these 
issues be forwarded to the Board for 
appellate consideration.

2.  Following completion of the above, 
the RO should readjudicate the issues of 
entitlement to an initial compensable 
evaluation for degenerative joint disease 
of the right knee, and entitlement to an 
initial rating in excess of 20 percent 
for degenerative joint disease of the 
left knee.  Consideration must be given 
to all additional evidence received since 
issuance of the most recent statement of 
the case as to these matters, to include 
a January 2005 private medical record 
received in May 2007.  Additionally, the 
provisions of 38 C.F.R. § 3.400(o)(1) 
must be considered, as applicable.  If 
any benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


